UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD EDWARD COLEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:13-cr-00010-NKM-5)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Edward Coleman, Appellant Pro Se.  Donald Ray Wolthuis,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Harold Edward Coleman appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Coleman, No. 6:13-cr-00010-

NKM-5 (W.D. Va. Apr. 6, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2